DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 05/22/2022 have been fully considered but they are not persuasive.
	On page 8 of the amendment, Applicant argued that even if it is assumed that VUNIC apparatus may be used to select a “video-segment,” it does not follow that it can be used to select one of the frames in one of those video-segment.
	The Examiner believes that selecting a “video-segment” includes selecting one of the frames in one of those video-segments; however, the Examiner changed the rejection of the argued limitation related to flagging the frame when the signal is received.  The new rejection states that Notea uses a time-code to flag the displayed frames, see the rejection below. 
	On page 8 of the amendment, Applicant argued that even if it is assumed that either or both VUNIC and Notea disclose user interfaces, there is no teaching in either references that any such devices are or can be used to flag a frame or to otherwise determine the frame capture time of a frame in a video-segment, while the video segment is being replied.
	While the Examiner strongly believes that since there is an interaction between an end-user and an end-user's mobile device, such as by scrolling down and clicking to select an event segment; therefore, a user interface exists; therefore, VUNIC inherently discloses using a user interface in the selecting process.  However, to further support that during selection an interface is used, the Examiner cited (fig. 1 and paragraph 0022 lines 23-36) of Notea, which clearly show a selection process performed on specific video streams according to request submitted by a user and done through the manipulation of input device 40, such as a mouse or keyboard.  In addition, paragraph 0028 of Notea clearly teaches setting time-code, interpreted as flagging, by manipulating appropriate input device 40 of FIG. 1, such as keyboard push-button, clicking a mouse pointer device, using voice command and the like.
On pages 8-9 and 11-12 of the amendment, Applicant argued again that time interval of Notea is between two consecutive frames and not frames occurring in two different recordings or from different video segments.  In addition, Applicant stated that arguments regarding the clear definition of “time-code interval” in Notea are again ignored.
While Applicant’s arguments are understood, the Examiner did not ignore the definition of “time-code interval” of Notea.  The Examiner, in the previous Office Action under Response to Arguments section, clearly explained the definition of “time-code interval” in Notea, which is defined as the time elapsing between each two consecutive time-codes (paragraph 0028). Said consecutive time-codes are related to consecutive frames displayed in the Entire-View 102, each from a different camera with a different viewpoint and angle.  Therefore, even though the “time-code interval” of Notea is between two consecutive frames, each frame of said consecutive frames is from different camera with a different viewpoint and angle, which means from two different video recordings or two different video segments.  Same explanation in the previous Office Action is used again to answer the argument related to “time-code interval” of Notea.  It is clear that Notea solves the problem indicated in paragraph 0006, which is display of a series of streaming video images from a multiple set of cameras on a continuous display window; in addition, paragraph 0021 teaches that the proposed method and system provides an "Entire-View" format view that is constructed from the multiple video images each obtained by a respective camera and displayed as a continuum on a single display device in such a manner that the director managing the recording and transmission session only has to visually perceive a simplified display device which incorporates the whole scene spanning the action space…It is intended that the individual images from each camera be joined together on a display screen (or a plurality of display devices) in order to construct the view of the entire scene…A Selection-Indicator, sometimes referred to as "Selection-Indicator frame" assists in the performance of the image selection. The Selection-Indicator frame allows the user to pick and display at least one view-point received from a plurality of cameras. The Selection-Indicator is freely movable within the "Entire-View" display, using the input device. Selection-Indicator frame represents the current viewpoint and angle offered for transmission and is referred to as a "virtual camera"; in addition, paragraph 0026 teaches that the Entire-View 102 is a sub-window containing the either multiple video images obtained by the plurality of image-acquiring device 10 of FIG. 1 after processing, or stored multiple video images after processing…The selected portion of frame 102 represents a visual segment of the action-space, which is represented by the Entire-View 102…The displayed segment of Entire-View 102 in Specified-View frame 104 corresponds to that limited part of the video images displayed in Entire-View 102 which is bounded by a graphical shape such as but not limited to a square, or a cone, and referred to as a VPAS 106. VPAS 106 functions as a "virtual camera" indicator, where the action space observed by the "virtual camera" is a part of Entire-View 102, and the video image corresponding to the "virtual camera" is displayed in Specified-View frame 104…The video images within the Specified-View frame 104 are continuously displayed along a time-code and correspond to the respective video images enclosed by VPAS 106 on Entire-View 102…Frame 116 illustrates graphically the physical location of the image-acquiring device 10 of FIG. 1 within and around the action space observed. In addition to the indication regarding the locations of the image-acquiring devices 10, the postulated field of view of the VPAS 106 as sensed from its position on the wide frame 102 is indicated visually… Frame 116 can also assist the director to make important directorial decision on-the-fly such as rapidly deciding which point of view is the optimal angle for capturing an action at a certain point in time. Furthermore, paragraph 0004 discloses sequential image broadcasting from a plurality of video cameras observing an action scene, has been revealed and paragraph 0013 teaches that a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user.  Therefore, it is clear from the underlined potions of the paragraphs above that the Entire-View 102 of Notea contains consecutive or sequential images from different cameras 10 with different viewpoints and angles, referred to as VPAS 106, see fig. 4, which means that the time code-interval defined as the time elapsing between each two consecutive time-codes means that said consecutive time-codes are related to consecutive frames displayed in the Entire-View 102, each from a different camera with a different viewpoint and angle.  It is clear that each time-code of the two consecutive time-codes related to two consecutive frames can be from a different camera with different viewpoint and angle without limiting the consecutive frames to be from the same video segment. Therefore, Notea teaches time interval between two frames occurring in two different recordings. 
On page 11 of the amendment, Applicant argued that the Office Action does not identify, and Applicants are unable to find any disclosure in VUNIC of receiving a signal from a user interface when a video segment is being replayed.
However, the Examiner respectfully disagrees.  VUNIC teaches on paragraph 0069 that all event-segments corresponding to a specific player or musician or song or race-car can be displayed first. In alternate embodiments, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment.  It is clear that same event segment from different camera views are displayed, then a selection of a particular event-segment happens while the same event-segment from different views are displayed. It is inherited that a signal will be received after selection so that the device know which event segment from different camera views is going to be displayed.  In addition, the Examiner strongly believes that since there is an interaction between an end-user and an end-user's mobile device, such as by scrolling down and clicking to select an event segment; therefore, a user interface exists; therefore, VUNIC inherently discloses using a user interface in the selection process.  However, to further support that during selection an interface is used, the Examiner cited (fig. 1 and paragraph 0022 lines 23-36) of Notea, which clearly show a selection process performed on specific video streams according to request submitted by a user and done through the manipulation of input device 40, such as a mouse or keyboard.  In addition, paragraph 0028 of Notea clearly teaches setting time-code, interpreted as flagging, by manipulating appropriate input device 40 of FIG. 1, such as keyboard push-button, clicking a mouse pointer device, using voice command and the like.  Therefore, VUNIC or VUNIC in view of Notea clearly teach(es) receiving a signal from a user interface when a video segment is being replayed.
On page 12 of the amendment, Applicant argued that it would not have been obvious to one of ordinary skill in the art to combine the teachings of VUNIC and Notea.
While Applicant arguments are understood, MPEP at 2141(I) states in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. VUNIC already teaches a frame capture time of a selected frame and a frame capture time of a frame with the image of a second incident (see the rejection below). Notea, which is in the same field of endeavor, teaches the determination of a time difference between two frame times, a frame time of a flagged frame and a frame time of a frame with the image of a second incident.  Therefore, when combining VUNIC and Notea, the determination of a time difference between two frame times can be applied using the frame capture time of VUNIC.  Hence, the combination is obvious for a person skilled in the art and will yield a predictable result of determining a time difference between two frame capture times. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions."  In this case, the first element is the frame capture times taught by VUNIC, and the second element is the determination of a time difference between two frame times.  Their combination does not show any improvement or generate anything beyond what is already known, which is calculating a time difference between two frame times (taught by Notea) and said two frame times can be frame capture times (as taught by VUNIC). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
On pages 13 of the amendment, Applicant argued that neither VUNIC nor Notea teaches obtaining information about the relative timing between the first incident and the second incident based on the frame capture time of the first frame, determined in step (b), and the frame capture time of the second frame displayed in step (c).
However, the Examiner respectfully disagrees. Step (g) of claim 24 discloses determining a time difference between a frame capture time of the flagged frame in step (d) and a frame capture time of the frame displayed in step (f), wherein the flagged frame includes an image of the first incident (see step (a) of claim 24) and the frame displayed includes an image of the second incident (see step (f) of claim 24).  The time-code of Notea is considered a relative timing because its time information is relative to the beginning time-code that is set at step 220 in fig. 5A of Notea, from which to start displaying the Entire-View and the Specified-View.  Therefore, same arguments applied to step (g) of claim 24 is applicable to step (d) of claim 38.
On page 13-14, the arguments related to claims 46 and 48 are similar to the argument of claim 38; therefore, similar answer provided for the arguments related to claim 38 is applied for the arguments related to claims 46 and 48.
	   
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 24-27, 29-31, 38, 40-42, 46 and 48-51  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) hereinafter “Notea”.
As per Claim 24, VUNIC discloses a method…the method comprising:
(a) replaying at least a portion of a first video recording recorded by a first camera that includes a frame with an image of the first incident; (b) during step (a) displaying the frame with the image of the first incident on a first display device (para. 0002 and 0024; fig. 6).
(c) receiving a signal from a user interface when the frame is displayed in step (b) (paragraph 0069, all event-segments corresponding to a specific player or musician or song or race-car can be displayed first. In alternate embodiments, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment.  It is inherited that a signal will be received after selection so that the device know which event segment from different camera views is going to be displayed);
(e) after step (d) replying at least a portion of a second video recording recorded by a second camera that includes a frame with an image of the second incident; (f) during step (e), displaying the frame with the image of the second incident on a second display device (para. 0069, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment. By way of an example, and without intending to limit the scope of the claims, an end-user's WAP-enabled device prompts an end-user to select an event-segment. Turning back to FIG. 6, the end-user selects the second video-segment, in which the information indicates that "M Aviles homered to left." Following this selection, the end-user's device is prompted to select from a plurality of camera views that captured the homerun hit by M Aviles at the same time).
…a frame capture time of the flagged frame in step (d) and a frame capture time of the frame displayed in step (f) (para. 0025, One or more event-triggers are therefore used to determine if they are indicative of an event-segment. If so, the time of the event-segment--in the foregoing example, the batter hitting a homerun--is recorded; para. 0026, upon detection of one or more event-triggers, the time of the event-triggers is recorded); 
However, VUNIC does not explicitly disclose (d) flagging the frame in step (b) when the signal is received in step (c); (g) determining a time difference between a frame…time of the flagged frame in step (d) and a frame…time of the frame displayed in step (f); and (h) displaying the measure of the time difference determined in step (g). 
In the same field of endeavor, Notea discloses (d) flagging the frame…when the signal is received…(fig. 5A; para. 0013, setting a time code from which image is displayed; see also para. 0028,  the beginning time-code is set, from which to start displaying the Entire-View and the Specified-View. User 254 can select the beginning time-code by manipulating appropriate input device 40 of FIG. 1, such as keyboard push-button, clicking a mouse pointer device, using voice command and the like. The beginning time-code can also be set automatically, for example, using "bookmarks", using object searching, etc. Running the different views of the video, and advancing the time-code counter can be terminated when video images are no longer available for synthesis or when user 254 commands such termination by manipulating appropriate input device 40 of FIG. 1…computing device 80 of FIG. 1 determines the time-code for the next frame); (g) determining a time difference between a frame…time of the flagged frame…and a frame…time of the frame displayed…(fig. 5A; para. 0028 lines 1-28, processing unit 80 computes time-code interval, which is time between two consecutive frames time-codes; para. 0013, a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user); and displaying a measure of the time difference (para. 0026, sub-window 112 is operative in displaying a time counter referred to as the time-code 112. The time-code 112 can indicate a user predetermined time or any other time code or number. The predetermined time can be the hour of the day. The time-code 112 can also show the elapsed period of an event, the elapsed period of a broadcast, the frame number and corresponding time in movie, and the like).
In addition, although VUNIC did not literally state a user interface, it is obvious that an interaction between a user and an end-user's mobile device, such as by scrolling down and clicking to select an event segment would be done by using a user interface.  Furthermore, Notea clearly indicates a user interface for generating a received signal (fig. 1; paragraph 0022 lines 23-36, selection process performed on specific video streams according to request submitted by a user through the manipulation of input device 40, such as a mouse or keyboard).
Both VUNIC and Notea are in the same field of endeavor and teach all the claimed elements.  Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings in VUNIC and Notea using known techniques to yield predictable results, which is displaying of a measure of time difference between two different frame capture times.
As per claim 25, Notea discloses showing a measure of the time interval using an indicator selected from the group consisting of a digital display configured to show the time interval in units of time, a light that is configured to be illuminated at an intensity that is proportional to the magnitude of the time interval, and an audible indicator that is configured to generate a sound with a pitch that is proportional to the magnitude of the time interval (the sub-window 112 display time data in digital format, which is part of the claimed group).
As per claim 26, VUNIC discloses wherein the first incident and the second incident occur in a single event (para. 0068). 
As per claim 27, VUNIC discloses wherein the single event is a football game (para. 0011), the first incident is a player being fumbling a ball, and the second incident is the player being down by contact (para. 0045).
As per claim 29, VUNIC discloses wherein the image of the first incident is not captured in any frame of the second recording and the image of second incident is not captured in any frame of the first recording (para. 0012 and 0013, each video-feed comprises video content that captured the live-action event).
As per claim 30, VUNIC discloses wherein the first display device and the second display device are a single device (Para. 0069, an end-user's mobile device, such as a cellular telephone, contains a WAP browser. The WAP browser enables the end-user to access a menu-page, shown in FIG. 6).
As per claim 31, arguments analogous to those applied for step (c) in claim 24 are applicable for claim 31.
	As per claim 38, arguments analogous to those applied for claim 24 are applicable for claims 38.
As per claim 40, arguments analogous to those applied for claim 30 are applicable for claims 40.
As per claim 41, VUNIC discloses wherein the first incident and the second incident occur in a football game (paragraph 0011), and wherein the first incident is a ball carrier fumbling a football and the second incident is one of the ball carrier being down by contact before fumbling the ball or the ball carrier being down by contact after fumbling the ball (paragraph 0045).
As per claim 42, VUNIC discloses indicating whether the first incident occurred before the second incident or the second incident occurred before the first incident (para. 0069, the most recent event-segments are at the top of the list, and by scrolling down, the end-user scrolls down to access event-segments that occurred earlier in time).
As per claims 46 and 48, arguments analogous to those applied for claim 24 are applicable for claims 46 and 48.
As per claim 49, arguments analogous to those applied for claim 30 are applicable for claims 49.
As per claim 50, arguments analogous to those applied for step (h) of claim 24 are applicable for claim 50.
As per claim 51, Notea discloses displaying the measure of the time interval in seconds or fraction of seconds (fi. 4, time code 112; paragraph 0026 lines 1-26).

7.	Claim 52 rejected under 35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) in further view of Uemura et al. (US 2003/0214534) hereinafter “Uemura”.
As per claim 52, VUNIC and Notea discloses the method of claim 48; however, VUNIC or Notea do not explicitly disclose wherein providing the measure of the time interval includes using an acoustic signal.
	In an analogous art, Uemura discloses wherein providing the measure of a time interval includes using an acoustic signal (paragraph [0075]). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of VUNIC and Notea by displaying using an audible indicator, as taught by Uemura, in order to alert a user as to a level of the urgency associated with the audible or displayed information.

8.	Claim 53 rejected under 35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) in further view of Ingle (US 3,914,758).
As per claim 53, VUNIC and Notea disclose the method of claim 48; however, VUNIC or Notea do not explicitly disclose wherein providing the measure of the time interval includes changing an intensity of a light source.
	In an analogous art, Ingle discloses wherein providing the measure of a time interval includes changing an intensity of a light source (Abstract, the intensity of illumination of the display unit elements is proportional to the time interval that the instantaneous amplitude value is at an amplitude value assigned to the individual elements). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of VUNIC and Notea by displaying using a light that is illuminated at a changing intensity, as taught by Ingle, in order to realize visual indication using the relative brightness of the display (Ingle; Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482